Case 1:19-cv-00612-WES-PAS Document 17 Filed 04/03/20 Page 1 of 3 PageID #: 92




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

MICHAEL P. O’NEIL and NICOLA             )
GRASSO                                   )
                                         )
                                         )
Plaintiffs,                              )
                                         )       Civil Action No. 1:19-cv-00612-WES-PAS
v.                                       )
                                         )
PETER F. NERONHA, in his Official        )
Capacity as Attorney General of Rhode    )
Island and COLONEL JAMES M. MANNI, )
in his Official Capacity as the          )
Superintendent of the Rhode Island State )
Police                                   )
                                         )
                                         )
Defendants.                              )
____________________________________)

      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR EXTENSION

       Defendants’ filed the instant Motion for Extension [Docket #16] on the day that the

Defendants’ Answer to Plaintiffs’ Motion for Judgment on the Pleadings was scheduled to be due

after the previously filed Motion to Stay was denied. Plaintiffs’ Motion for Judgment on the

Pleadings was filed on January 31, 2020 [Docket # 13]. Despite the two months that Defendants

have had to file opposition papers, Plaintiffs have now reluctantly agreed to yet another extension.

Plaintiffs file this response to Defendants’ Motion to relay to the Court that the Plaintiffs do not

wish to change their reply to Defendants’ Opposition currently due on April 17, 2020 nor

Defendants’ sur-reply currently due on April 24, 2020, and Plaintiffs will oppose any further

extensions on this Motion due to the length of time it has currently been outstanding.

       Dated: April 3, 2020.

                                              Respectfully submitted,
Case 1:19-cv-00612-WES-PAS Document 17 Filed 04/03/20 Page 2 of 3 PageID #: 93




                                    MICHAEL P. O’NEIL and NICOLA GRASSO
                                    By and through their legal counsel,

                                    /s/ Frank R. Saccoccio
                                    Frank R. Saccoccio, Esq. #5949
                                    Comerford & Saccoccio
                                    928 Atwood Avenue
                                    Johnston, Rhode Island 02919
                                    (401) 944-1600 * 942-8921 Fax
                                    Frank.CSLawOffice@gmail.com

                                    Alan Alexander Beck
                                    Law Office of Alan Beck
                                    2692 Harcourt Drive
                                    San Diego, CA 92123
                                    (619) 905-9105
                                    Hawaii Bar No. 9145
                                    Alan.alexander.beck@gmail.com
                                    *Admitted Pro Hac Vice

                                    Stephen D. Stamboulieh
                                    Stamboulieh Law, PLLC
                                    P.O. Box 4008
                                    Madison, MS 39130
                                    (601) 852-3440
                                    stephen@sdslaw.us
                                    MS Bar No. 102784
                                    *Admitted Pro Hac Vice




                                      2
Case 1:19-cv-00612-WES-PAS Document 17 Filed 04/03/20 Page 3 of 3 PageID #: 94




                                CERTIFICATE OF SERVICE

      I, Frank R. Saccoccio, counsel of record for Plaintiffs, hereby certify that the foregoing
document or pleading has been filed with the Clerk of the United States District Court, District of
Rhode Island, via ECF and that all counsel of record has received electronic notice of this filing.

Dated: April 3 2020

                                         /s/ Frank R. Saccoccio
                                         Frank R. Saccoccio




                                                3
